Citation Nr: 1513699	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-30 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for posttraumatic syndrome (PTSD), evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal for an increased rating for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim. 

The Veteran asserts that his PTSD symptoms are more severely disabling than the current 10 percent rating reflects.  Specifically, he asserts, through his representative, that his symptoms have worsened since his July 2009 VA examination.  See November 2014 Appellant's Brief located on VBMS.

The Veteran stated that he received treatment for PTSD at the James A. Haley VA hospital.  The record does contain treatment records from the James A. Haley VA hospital; however, there are no records for PTSD treatment in the claims file.  See VA Treatment Records on VBMS.  The AOJ must attempt to obtain outstanding records, if any.

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, additional efforts should be undertaken to attempt to obtain additional VA treatment records

Given the PTSD diagnosis, as well as the Veteran's assertions that his PTSD symptoms have worsened, the Veteran must be afforded a VA examination to determine the severity of his PTSD disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)  The Board is especially interested in the VA treatment records from James A. Haley VA hospital.

2.  Provide the Veteran an opportunity to identify all locations of treatment or evaluation for his PTSD, and assist him in securing any records, private or VA, that have not previously been made a part of the record.

3.  After completing the action requested in paragraphs 1 and 2, schedule the Veteran for an examination to determine the current severity of his PTSD.  Findings necessary to apply the rating criteria should be elicited from the examiner, and a GAF score in accordance with DSM-IV should be sought.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  The examiner should also be asked to provide an opinion on the question of whether PTSD has caused the Veteran to be unable to obtain or maintain substantially gainful employment.

4.  After undertaking any other development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


